MEMORANDUM **
Juan Francisco Higareda-Espinoza, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We dismiss the petition for review.
The evidence Petitioner presented with his motion to reopen concerned the same basic hardship grounds as his application for cancellation of removal. We therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir.2006).
In light of our disposition, Petitioner’s remaining contentions have become moot.
PETITION FOR REVIEW DISMISSED.

 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).